DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 07/27/2021.  Claims 1 and 3-16 are currently pending in this application.

Claim Objections
Claims 1 and 3-16 are objected to because of the following informalities:  
Claim 1 recites “the the office workstation” in Line 15.  Claims 3-16 are further objected to for the same reasons as claim 1 because of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stambaugh (U.S. 6,980,088 B2) in view of Hjelm (U.S. 2013/0199420 A1).

Claim 1, Stambaugh teaches:
Workstation status display system (Stambaugh, Fig. 1: 10), relating to an office workstation (Stambaugh, Fig. 1: 12, The term “office” is interpreted as a place of commercial, professional, or bureaucratic work.), the office workstation comprising at least office furniture (6) (Stambaugh, Figs. 7 and 8, In the examples of Figs. 7 and 8, each console 12 is integrated into station, e.g. a host station, which is representative of a piece of furniture.) and at least an office communication device (3) (Stambaugh, Figs. 7 and 8: 30, Col. 8, Lines 1-7, The controller circuit 30 includes programmable circuitry 32 which facilitates communication between a first monitoring console 12 with other connected monitoring consoles 12.  Applicant defines a communication device as including “network devices” on Page 10 of the Applicant’s specification.),
characterized in that 
at least one illuminated display (1) and at least one screen (9) (Stambaugh, Figs. 7 and 8: 26, Col. 6, Lines 59-64, Each console 12 has a front monitor-like front face with a touch screen 26.  The physical surface of touch screen 26 is at least one screen, and the illuminations represent at least one display.) is arranged or integrated on or in office furniture (6) (Stambaugh, Fig. 1: 12, Col. 6, Lines 59-64, Each console 12 has at least one touch screen monitor 26.  The console 12 is office furniture (see Stambaugh, Fig.7 for example).) of the office workstation (Stambaugh, Fig. 1: 40a-40e, Col. 6, Lines 59-64, Each console 12 is integrated in a host station 40a-40e, which is a workstation.  The term “office” is interpreted as a place for commercial work.  The system of Stambaugh is located in a restaurant, which is a place for commercial work, and therefore each host station is functionally equivalent to an office workstation.), whereby on the illuminated display (1) and on the screen (9), at least one interface (2) (Stambaugh, Figs. 7 and 8: 14) is available to the at least one office communication device (3) that is part of the office workstation or belongs to the office workstation (Stambaugh, Figs. 7 and 8: 30) and room equipment of the office workstation (Stambaugh, Fig. 1: 12, Each console of Fig. 1, and its corresponding display and interface, are available to each area of the restaurant that the console 12 is located, i.e. to each room equipment.  It is noted that Applicant’s specification defines “room equipment” to include “room sections” on Page 5.  Additionally, the displayed icons of the interface are “available to” the tables of the restaurant, i.e. room equipment, for allowing each user of the console 12 to see and update the status of each table.), an application and/or at least one sensor-controlled switching unit (5) connected with the office workstation (Stambaugh, Fig. 1: 12, 14, 26, Col. 6, Lines 59-67, The overlay 14 is an interface that is displayed on touch screen 26, which serves as both an input and output device.  The console 12 runs an application for generating the output (see Stambaugh, Col. 7, Lines 28-39).), wherein the interface (2) with the application or with the sensor-controlled switching unit (5) is designed to record a status regarding the use and availability of the office workstation (Stambaugh, Fig. 2, The various indicators and touchable icons on the touch screen 26 of a console 12 indicate the use and availability of the console 12 to any staff member.), room equipment (Stambaugh, Col. 7, Lines 48-65, The screen 26 may be manipulated by a user to display a status of a table, i.e. room equipment.  Thus, the displayed status is in regard to the user inputting the status and to the table availability.), and employees (Stambaugh, Col. 7, Lines 48-65, The display of the touch screen 26 can also indicate, for example, whether or not a table has been bussed or needs to be bussed.  Thus, the indicators for bussing tables indicate whether the bussers have bussed the tables, i.e. the bussers were being “used” and were available at the time of bussing, and whether the tables have not been bussed, i.e. were not being “used” and were not available.) and the at least one illuminated display (1) and/or the at least one screen (9) is at least being designed to indicate the status with respect to said office workstation itself and employees of only the office workstation (Stambaugh, Fig. 2, Col. 7, Lines 48-65, ).
Stambaugh does not explicitly teach:
Whereby on the illuminated display (1) and on the screen (9), at least one interface (2) is available to lighting equipment and/or heating equipment and/or air conditioning; and
the illuminated display (1) is arranged or integrated in or on at least one outer edge of a table top (6), in or on the surface of a table top (6), in vertically aligned sections of a table structure and/or in an office furniture wall.
As per the limitation of the illuminated display (1) is arranged or integrated in or on at least one outer edge of a table top (6), in or on the surface of a table top (6), in vertically aligned sections of a table structure and/or in an office furniture wall, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of the display in Stambaugh (see Stambaugh, Col. 6, Lines 59-64) to be in or on at least one outer edge of a table top, i.e. station 40a-40e, as a matter of design and engineering choice.  Such a modification would allow for the user to have access to the display, and thus would yield predictable results while not rendering the invention inoperable for its intended purpose.  See MPEP 2144.04.
Hjelm teaches:
At least one interface (2) is available to control lighting equipment and/or heating equipment and/or air conditioning (Hjelm, Paragraphs [0060-0062], The user interacts with interface 20 for controlling lighting 12 as well as power outlets 42 which are intended for providing power supply for a radiator, a fan, a light fixture or similar.).

The motivation would be to adjust the employee’s work surroundings to fit the employee’s preferences with time efficiency and reduced effort (see Hjelm, Paragraphs [0003-0004]).

Claim 3, Stambaugh in view of Hjelm does not explicitly teach:
The at least one screen is arranged or integrated on at least one outer edge of a table top (6), in or on the surface of a table top (6), in vertically aligned sections of a table structure and/or in an office furniture wall, or that the screen is the screen on a workstation computer.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of the monitor-like front face in Stambaugh (see Stambaugh, Col. 6, Lines 59-64) to be in or on at least one outer edge of a table top, i.e. station 40a-40e, as a matter of design and engineering choice.  Such a modification would allow for the user to have access to the monitor-like front face, and thus would yield predictable results while not rendering the invention inoperable for its intended purpose.  See MPEP 2144.04.

Claim 4, Stambaugh in view of Hjelm further teaches:
The screen is touch-sensitive and/or can be controlled or operated by gestures and/or comprises an input unit for adjusting the status with respect to the office workstation and/or to the office communication devices, applications, ambient conditions and/or to the employee (Stambaugh, Col. 6, Lines 59-64, The display includes a touch screen 26.  The touch screen may be manipulated to change statuses of indicia 16 on the screen (see Stambaugh, Col. 7, Lines 1-5).).


The illuminated display (1) is circular, band-shaped, segmented and/or designed to be individually controllable as a chaser light (Stambaugh, Col. 7, Lines 6-27, The individual LEDs of the screen/display may be individually controlled to display the statuses.).

Claim 6, Stambaugh in view of Hjelm further teaches:
The illuminated display (1) comprises at least one multicolor LED (Stambaugh, Col. 7, Lines 6-27 and 59-65, The display may change colors depending on the desired status to be displayed.).

Claim 7, Stambaugh in view of Hjelm further teaches:
The office communication device (3) is a telephone, a computer, a printer, a scanner, a copier, a fax machine, a network device or a mobile terminal device (Stambaugh, Figs. 7 and 8: 30, Col. 8, Lines 1-7, The controller circuit 30 includes programmable circuitry 32 which facilitates communication between a first monitoring console 12 with other connected monitoring consoles 12.  Applicant defines a communication device as including “network devices” on Page 10 of the Applicant’s specification.).

Claim 8, Stambaugh in view of Hjelm further teaches:
The sensor-controlled switching unit (5) is connected to an infrared sensor, a proximity sensor, a motion detector, a noise sensor, an energy consumption sensor, a temperature sensor, a gas sensor, a vital sensor, a gyro sensor and/or a closing contact (Stambaugh, Col. 7, Lines 1-5, The touch screen 26 is functionally equivalent to a sensor-controlled switching unit based on activating the electronic system based on sensors, wherein the touch screen 26 is connected to a closing contact, i.e. touch sensors.).

Claim 9, Stambaugh in view of Hjelm further teaches:
The at least one interface (2) is designed as a programmable control unit (2) or in that the illuminated display (1), the screen (9) and/or the interface (2) interact with a control unit (2) (Stambaugh, Col. 7, Lines 28-39, The touch screen 26 with overlay 14 may be programmed in the programmable circuitry to provide the corresponding indications.  The system further includes a controller circuit 30 (see Stambaugh, Col. 7, Lines 66-67 through Col. 8, Lines 1-7).).

Claim 10, Stambaugh in view of Hjelm further teaches:
An acoustic output unit and/or a vibration unit is connected to the workstation status display system (Stambaugh, Col. 2, Lines 45-50).

Claim 11, Stambaugh in view of Hjelm further teaches:
A user management application, an electronic reservation system and/or a recognition unit is connected to the workstation status display system (Stambaugh, Col. 7, Lines 28-39, The programming enables the operation of the indicia on the display screen 14, which is functionally equivalent to a user management application (see Stambaugh, Col. 3, Lines 12-20).).

Claim 12, Stambaugh in view of Hjelm further teaches:
Notes or information on the office communication devices and/or room equipment and/or on ambient conditions and/or on vital parameters can be displayed on the screen (Stambaugh, Col. 7, Lines 48-65, One of a plurality of displayable statuses includes the status of a table, i.e. information on vital parameters.).

Claim 13, Stambaugh in view of Hjelm further teaches:
At least one manually switching unit (4, 5) is connected to the office workstation (Stambaugh, Fig. 6a, Col. 6, Lines 64-67 through Col. 7, Lines 1-5, When the user interacts with the touch screen 26, the status displayed on the touch screen 26 changes.  Thus, the sensors in combination with the touch screen 26 for indicating the changes is functionally equivalent to a manually switching unit and is consistent with Applicant’s specification, Page 3.).

Claim 14, Stambaugh in view of Hjelm further teaches:
The interface (2) is designed to record a status regarding the ambient conditions or room equipment (3) (Stambaugh, Col. 6, Lines 64-67 through Col. 7, Lines 1-5, Examples status is the status of tables within the restaurant.) and the at least one illuminated display (1) and/or the at least one screen (9) is at least being designed to indicate the status regarding the ambient conditions or room equipment (3) (Stambaugh, Col. 7, Lines 6-12, The indicia 16 are illuminated to correspondingly display status.).

Claim 15, Stambaugh in view of Hjelm further teaches:
The interface (2) is configured to record a status regarding the use and availability of the office communication devices (3) (Stambaugh, Col. 6, Lines 64-67 through Col. 7, Lines 1-5, Each console 12, which includes controller circuit 30, allows for updating statuses on the touch screen 26.  When the statuses are updated, all of the consoles 12 communicate with each other to update the statuses (Stambaugh, Col. 2, Lines 40-43).  Thus, by updating and displaying the status for each console 12 via the controller circuit 30, the updated statuses effectively records the use and availability of all of the consoles 12 contributing to the updated statuses.).

Claim 16, Stambaugh in view of Hjelm further teaches:
The at least one illuminated display (1) and/or the at least one screen (9) is at least being designed to indicate the status with respect to the office communication devices (3) that are part of the office workstation (Stambaugh, Col. 6, Lines 64-67 through Col. 7, Lines 1-5, A user can update the status of individual room equipment, e.g. tables, on a console 12, e.g. at the host station.  By updating the touch screen 26 of the console 12 at the host station to reflect the updated status, the console 12 effectively indicates its own status.).

Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument regarding the interpretation of an office workstation, the Examiner respectfully disagrees.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not explicitly or inherently define an “office workstation” away from the interpretation disclosed in the rejection above.  Therefore, the Examiner respectfully submits that the interpretation and explanation in the rejection above read on the Applicant’s claimed invention, as currently amended.
Furthermore, it appears that the Applicant intends for the “status” of an office workstation to be the availability or occupancy of the office workstation, wherein the office workstation is, for example, a desk that may be used by an employee, but may be used by another employee at a later time.  The status indicator of the office workstation thus enables prospective employees to seek unoccupied office workstations.  The claims, however, currently do not define this aspect of the Applicant’s invention for the reasons set for in the rejection above.  As another example, in response to the Applicant’s argument that an employee does not provide a status update for him or herself, the Examiner respectfully disagrees.  The claims, as currently amended, claim “the interface (2)… is designed to record a status regarding the use and availability of the office workstation, room equipment, and employees”.  The claims do not define the “status of the employees” to only be the status of the user of the office workstation.  Therefore, Applicant’s amendment does not overcome the interpretation disclosed in the rejection above.
In response to Applicant’s argument regarding the amendment of including lighting equipment and/or heating equipment and/or air conditioning, the argument is moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683